DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 July 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not 
It is unclear how the switchgear housing and electrically coupled directly to the switchgear without a power line. The specification does not specify alternative means such as electromagnetic, induction, signaling, etc.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al., U.S. 9,963,961 in view of Kajita et al., U.S. 2018/0363640.
Hardin et al. discloses a hydraulic fracturing power system (col. 1, lines 19-24; col. 17, lines 64 -col. 18, line 10), comprising: a power source (154); a power storage system (col. 18, lines 2-10); electric powered hydraulic fracturing equipment (including pumps, at least 176, 178; col. 14, lines 8-17) in selective electrical communication with the power source, the power storage system, or both; and at least one circuit breaker (control circuitry; col. 18, lines 2-10) between the power source (154), the power storage system (back-up power sources), or both, and the electric powered hydraulic fracturing equipment, the circuit breaker (control circuitry inherently having open and closed positions) 
Hardin et al. discloses an automated system for monitoring and controlling water transfer during hydraulic fracturing but does not specifically disclose an electric powered hydraulic fracturing pump configured to pressurize fluid in a wellbore to conduct hydraulic fracturing operations.
Kajita et al. teaches use of an automated system ([0056]; 332, 312) for monitoring and controlling water transfer ([0023]) during hydraulic fracturing and an electric powered hydraulic fracturing pump ([0030]) configured to pressurize fluid in a wellbore to conduct hydraulic fracturing operations to avoid having an operator to perform tests and to oversee the actual downhole pumping operations by typically approaching the pumps to visually inspect the fluid sensors and to manually adjust the pumps and thus exposing themselves to a potentially dangerous environment ([0004]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of the automated fluid system transfer system for fracturing disclosed by Hardin et al. to include automatically controlling high pressure pumps as taught by Kajita et al. to achieve predictable results of improving efficiency and protecting lives.
Hardin et al. discloses a circuit breaker is a first circuit breaker (the control circuitry), and wherein both the power source (154) and the power storage system (back-up power sources) are electrically connected to the first circuit breaker.
Hardin et al. discloses the power source and the power storage system are electrically connected (col. 18, lines 5-10; the electrical supply for electrical demand various devices) to the at least one circuit breaker (control circuitry inherently having a power line or connection) via a power line.
Hardin et al. discloses the power storage system is mounted to a trailer (col. 8, lines 51-55; mobile automated system 100, fig 1).

Hardin et al. discloses a rechargeable power source (solar; col. 18, lines 5-10).
Hardin et al. discloses software (col. 12, lines 53-64) in communication with the power storage system (col. 18, lines 60-67; the controller communicates with the automated control system), the software configured to monitor the state of the power storage system and to integrate control of the power storage system with other features of the system for powering electric hydraulic fracturing equipment (col. 18, lines 11-59).

Claims 2-4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al., U.S. 9,963,961 in view of Kajita et al., U.S. 2018/0363640, as applied to claims 1, 7-11, 15-18 and 20 above, and in further view of Enis et al., U.S. 10,184,465.
Hardin et al. in view of Kajita et al. discloses all the claimed limitations including a battery backup as a power source but does not disclose the battery backup is a rechargeable lithium ion battery nor a redox battery.
Enis et al. teaches that it is well known for an energy storage system to include rechargeable lithium ion batteries (col. 1, lines 54-58) or a redox batteries (col. 2, lines 15-28) in the pursuit of providing sustainable clean energy.
It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of well known backup batteries disclosed by Hardin et al and as taught by Enis et al. to achieve predictable results.

s 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al., U.S. 9,963,961 in view of Kajita et al., U.S. 2018/0363640, as applied to claims 1, 7-11, 15-18 and 20 above, and in further view of Alloin et al., U.S. 2020/0088152.
Hardin et al. in view of Kajita et al. discloses all the claimed limitations including the power source and backup power or storage sources for supplying electricity to a plurality of devices via common control circuitry but does not specifically state a first circuit breaker and a second circuit breaker wherein the first circuit breaker electrically connected to the power source, and the second circuit breaker electrically connected to the power storage system via a common bus.
Alloin et al. teaches use of a first circuit breaker (fig 4, 30) and a second circuit breaker (fig 4, 28) wherein the first circuit breaker (30) electrically connected to a power source (fig 4, electrical grid 34), and the second circuit breaker (28) electrically connected to a power storage system (fig 4, battery 35) via a common bus ([0065]; both breaker are interchangeably connected directly to the machine 2).
It would have been obvious to one having ordinary skill in the art at the time of the invention to include to the control circuitry disclosed by Hardin et al. to have individual breakers or circuits interchangeably connecting an electrical supply to each devices to achieve predictable results thereby enhancing the flexibility of the power supply system based on electrical needs.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Kajita et al., U.S. 2018/0363640.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
29 July 2021
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676